Case 0:19-cv-62189-RKA Document 12 Entered on FLSD Docket 10/21/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  19-62189-CIV-ALTMAN/HUNT
  _____________________________/


         GENERAL ORDER ON DISCOVERY OBJECTIONS AND PROCEDURES

         This matter is before this Court sua sponte. The Honorable Roy K. Altman, United

  States District Judge, referred all discovery in this case to the undersigned United States

  Magistrate Judge. See 28 U.S.C. § 636(b); see also S.D. Fla. Mag. R. 1. In order to

  efficiently and fairly resolve discovery disputes, the parties are hereby notified that the

  following rules apply to discovery objections before this Court. In addition, the procedure

  for filing discovery motions is set forth below. This procedure does not apply to any

  discovery motion currently pending before the undersigned, but shall apply to any motion

  filed after the entry of this Order.

    I.   Objections

             A. Specific Objections

         All objections to discovery requests must be specific. The parties shall not make

  generalized, vague, or boilerplate objections. Nonspecific objections do not comply with

  the Federal Rules of Civil Procedure or the Local Rules and will not be sustained by this

  Court. See Fed. R. Civ. P. 33(b)(4) (“The grounds for objecting to an interrogatory must

  be stated with specificity.”); Fed. R. Civ. P. 34(b)(2)(B) (“For each item or category, the

  response must either state that inspection and related activities will be permitted as

  requested or state an objection to the request, including the reasons.” (emphasis added));

                                              1
Case 0:19-cv-62189-RKA Document 12 Entered on FLSD Docket 10/21/2019 Page 2 of 6



  S.D. Fla. L.R. 26.1(g)

             B. Objections Based Upon                Vague,   Overly   Broad,   and      Unduly
                Burdensome Requests

         Objections that state that a discovery request is Avague, overly broad, or unduly

  burdensome@ are, standing alone, meaningless and will be found meritless by this Court.

  See Josephs v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982) (“[T]he mere statement by

  a party that the interrogatory was ‘overly broad, burdensome, oppressive and irrelevant’

  is not adequate to voice a successful objection to an interrogatory.”). In accordance with

  Part I.A of this Order, a party objecting on these grounds must explain the specific and

  particular way in which a request is vague, overly broad, or unduly burdensome.

  Additionally, if a party believes that a request is vague, the party shall attempt to obtain

  clarification prior to objecting on this ground.

             C. Objections Based Upon Scope

         If there is an objection based upon an unduly broad scope, such as timeframe or

  geographic location, discovery should be provided as to those matters within the scope

  that is not disputed. For example, if discovery is sought nationwide for a ten-year period,

  and the responding party objects on the grounds that only a five-year period limited to

  activities in the State of Florida is appropriate, the responding party shall provide

  responsive discovery falling within the five-year period as to the State of Florida.



             D. Objections Based Upon Irrelevant Requests and Requests Not
                Reasonably Calculated to Lead to Admissible Evidence

         In accordance with Part I.A of this Order, an objection that a discovery request is


                                                 2
Case 0:19-cv-62189-RKA Document 12 Entered on FLSD Docket 10/21/2019 Page 3 of 6



  irrelevant and/or not reasonably calculated to lead to admissible evidence must include a

  specific explanation describing why the request lacks relevance and/or why the

  information sought is not reasonably calculated to lead to admissible evidence. The

  parties are reminded that the Federal Rules of Civil Procedure allow for broad discovery

  that need not be necessarily admissible at trial.        See Fed. R. Civ. P. 26(b)(1);

  Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 350–51 (1978).

            E. Formulaic Objections Followed by an Answer

         The parties shall not recite a formulaic objection followed by an answer to the

  request. Unfortunately, it has become common practice for a party to object on the basis

  of any of the above reasons, but then state Anotwithstanding the above@ and nevertheless

  respond to the discovery request, subject to or without waiving such objection. This type

  of objection and answer preserves nothing and serves only to waste the time and

  resources of the parties and this Court. Further, such practice leaves the requesting party

  uncertain as to whether the question actually has been fully answered or whether only a

  portion of the question has been answered.

            F. Objections Based Upon Privilege

         In accordance with Part I.A of this Order, generalized objections asserting

  attorney–client privilege or work-product doctrine are also insufficient. Local Rule 26.1

  requires objections based upon privilege to identify the specific nature of the privilege

  being asserted, the nature and subject matter of the communication at issue, and the

  sender and receiver of the communication and their relationship to each other, inter alia.

  The parties are instructed to carefully review this rule and to refrain from objections such


                                               3
Case 0:19-cv-62189-RKA Document 12 Entered on FLSD Docket 10/21/2019 Page 4 of 6



  as, AObjection. This information is protected by attorney-client and/or work-product

  privilege.@ If a general objection based on privilege is made without attaching a proper

  privilege log, the objection may be deemed to have been waived. See S.D. Fla. L.R. 26.1

   II.   Procedure

         The following procedures do not relieve parties of the requirements of any Federal

  Rule of Civil Procedure or Local Rule except as noted below.

             A. Meet and Confer

         Counsel must actually confer (either in person or via telephone) and engage in

  a genuine effort to resolve discovery disputes before filing discovery motions.

             B. Discovery Motions

         If, after conferring, the parties are unable to resolve their discovery disputes

  without Court intervention, the moving party, after obtaining permission from Judge

  Hunt’s Chambers, shall file a motion requesting appropriate relief. The motion shall not

  exceed five pages in length. The moving party may attach as exhibits to the motion any

  materials relevant to the discovery dispute.       For example, if the dispute concerns

  interrogatories, the interrogatory responses (which restate the interrogatories) should be

  filed with an indication of which interrogatories remain in dispute. The movant shall

  include in the motion a certificate of good faith that complies with S.D. Fla. L.R. 7.1(a)(3)

  and that specifically indicates the efforts that were made to resolve the dispute prior to

  filing the motion.

             C. Responses to Motions

         The nonmoving party shall file a response to the motion, which is not to exceed


                                               4
Case 0:19-cv-62189-RKA Document 12 Entered on FLSD Docket 10/21/2019 Page 5 of 6



  five pages in length. The responding party may also attach as exhibits any materials

  relevant to the discovery dispute. The moving party shall file a reply to the response,

  which is not to exceed five pages in length. The moving party may only attach to the reply

  exhibits that are relevant to rebut the response.

         The parties shall notify chambers as soon as practicable if they resolve some or

  all of the issues in dispute. The Court will set a discovery conference on the issues

  presented if this Court deems it appropriate.

            D. Time for Filing

         Pursuant to Local Rule 26.1(g), the motion shall be filed within thirty (30) days of

  from identified dates. The response shall be filed on or before the fifth business day

  following the date the motion was filed. The reply, if any, shall be filed on or before the

  third business day following the filing of the response.      The time period for filing a

  response or reply will begin to run on, and shall include, the first business day following

  the filing of the motion or response. For example, if the motion is filed on a Monday, the

  response shall be filed by the following Monday. If the response is filed on a Friday, the

  reply shall be filed by the following Wednesday.

         For the purposes of calculating time per this Court’s discovery Order, Federal Rule

  of Civil Procedure 6(d) does not apply. To the extent that the docket reflects a different

  time or date to respond or reply, the timeframes in this Order are controlling.

            E. Expenses, Including Attorney’s Fees

         This Court reminds the parties and counsel that if the motion is granted, Federal

  Rule of Civil Procedure 37(a)(5) requires this Court to award to the moving party all


                                               5
Case 0:19-cv-62189-RKA Document 12 Entered on FLSD Docket 10/21/2019 Page 6 of 6



  reasonable expenses incurred in making the motion, including attorney’s fees, absent an

  exception.

  THIS COURT MAY DECLINE TO CONSIDER ANY FILING THAT DOES NOT COMPLY
  WITH THIS ORDER.

        DONE AND ORDERED at Fort Lauderdale, Florida this 21st day of October 2019.




                                           _____________________________________
                                           PATRICK M. HUNT
                                           UNITED STATES MAGISTRATE JUDGE



  Copies furnished to:

  The Honorable Roy K. Altman

  All counsel of record and/or pro se parties




                                                6
